Exhibit 10.7
(WILLBROS LOGO) [c06144c0614400.gif]
WILLBROS GROUP, INC.
INCENTIVE STOCK OPTION AGREEMENT
THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into effective as of the _______________ day of _____________________, 201____
(“Effective Date”), by and between Willbros Group, Inc., a Delaware corporation
(the “Company”), and ____________________________, an individual (“Employee”).
WITNESSETH :
WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
Willbros Group, Inc. 2010 Stock and Incentive Compensation Plan (the “Plan”),
for the purpose of promoting the success and enhancing the value of the Company
by linking the personal interests of the Participants (as defined in the Plan)
to those of the Company’s stockholders, and by providing Participants with an
incentive for outstanding performance; and
WHEREAS, ______________________________ is a key employee of the Company or a
“Subsidiary” (as defined in Section 424(f) of the Internal Revenue Code of 1986,
as amended (the “Code”)), and the Committee (as defined in the Plan) desires to
grant to Employee an option under the Plan which qualifies as an “incentive
stock option” within the meaning of Section 422 of the Code;
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto hereby agree as follows:
1. GRANT OF OPTION. The Company hereby grants to Employee the right and option
to purchase from the Company, during the periods and on the terms and conditions
hereinafter set forth, an aggregate of _____________________________ shares of
its common stock, par value $.05 per share (“Share” or “Shares”), at a price of
$____ per Share, being the Fair Market Value (as defined in the Plan) of a Share
on the Effective Date (hereinafter, the “Option”).
2. EXERCISE PERIODS. Subject to the terms of this Agreement, the Option shall
become exercisable, in whole or in part, only at the times and during the
periods and for the number of Shares set forth below:
(a) On or after ________________, but no later than _______________, __________
Shares;
(b) On or after ________________, but no later than _______________, __________
Shares;
(c) On or after ______________, but no later than _______________, __________
Shares; and
(d) On or after ______________, but no later than ______________, ___________
Shares.

 

 



--------------------------------------------------------------------------------



 



3. EXERCISE OF OPTION. That portion of the Option which is exercisable may be
exercised, in whole or in part, by Employee only so long as Employee remains, on
or after the Effective Date, continuously in the employ of the Company or any of
its Subsidiaries except as otherwise provided by this Agreement. At the time of
exercise, Employee shall deliver to the Company a written notice duly signed by
Employee stating the number of Shares as to which the Option is being exercised
at that time, together with payment for the full exercise price of the Option
with respect to said Shares (a) in cash (or certified or bank cashier’s check
payable to the order of the Company); (b) by delivery of shares of common stock
of the Company then owned by Employee (such shares being valued at their Fair
Market Value at the time of such exercise); (c) by a combination of such
methods; or (d) by other means that the Committee deems appropriate; plus, in
each case, any applicable withholding tax thereon, whereupon certificates or
evidence of book entry Shares will be delivered to Employee. The minimum number
of Shares which may be purchased at any time by exercise of the Option is 100
Shares unless the number purchased is the total number purchasable under the
Option at that time. The Option shall not be exercisable with respect to
fractions of a Share. No exercise or failure to exercise as to a portion of the
Shares shall preclude a later exercise or exercises as to additional portions.
4. INCENTIVE STOCK OPTION. The Option is intended to qualify as an “incentive
stock option,” as such term is defined at Section 422 of the Code, and shall be
construed in accordance with such intent, and any provision of this Agreement
which may be inconsistent with such intent is deemed to be modified to the
extent necessary to be consistent with such intent; provided, however, Employee
acknowledges and understands that the status of the Option as an “incentive
stock option” depends on various factors relating to the Plan, the Option and
the grant thereof (including the exercise price of the Option), and that the
Option may be determined not to qualify as an “incentive stock option.” In
addition, certain decisions, amendments, interpretations and actions of the
Committee, including without limitation any extension of the period in which the
Option may be exercised under Sections 8(a) and 8(b) hereof, may cause the
Option to cease to qualify as an incentive stock option pursuant to the Code
and, by accepting the Option, Employee agrees in advance to such disqualifying
action.
5. EMPLOYMENT. Nothing contained in this Agreement shall confer upon Employee
any right to continue in the employ of the Company or any of its Subsidiaries or
interfere in any way with the right of the Company or any Subsidiary to
terminate Employee’s employment at any time with or without cause. A leave of
absence approved by the Company or any Subsidiary shall not be deemed an
interruption of continuous employment under the Plan or this Agreement.

 

2



--------------------------------------------------------------------------------



 



6. THE PLAN AND AMENDMENTS. This Agreement shall be subject to the terms and
conditions of the Plan as presently constituted and as may be amended hereafter
from time to time, including the discretion therein provided to the Committee.
Except as may be otherwise provided by the Plan, amendments to the Plan shall
constitute amendments to this Agreement and shall be incorporated herein without
the execution of any amendment or supplement hereto by the parties. The parties
further agree to any amendment of this Agreement, without the execution of any
amendment or supplement, upon notice from the Company to Employee that the terms
and conditions of this Agreement shall be amended to conform to any formal
guidelines published by the Secretary of the Treasury of the United States or
his or her delegate prescribing the requirements for “incentive stock options.”
7. STOCKHOLDER RIGHTS PRIOR TO EXERCISE OF OPTIONS. Neither Employee nor any of
Employee’s heirs, legal representatives or beneficiaries shall be deemed to have
any rights as a stockholder of the Company with respect to any Shares covered by
the Option until the date of the issuance by the Company of a certificate to
Employee or evidence of book entry registration for such Shares.
8. RIGHTS IN EVENT OF TERMINATION OF EMPLOYMENT.
(a) In the event of the death of Employee while in the employ of the Company or
any of its Subsidiaries, Employee’s estate or beneficiaries shall have a period
up to the earlier of one year after Employee’s death or 10 years after the date
hereof within which to exercise the Option, to the extent Employee could have
exercised the Option at the date of Employee’s death, unless the Committee, in
its sole discretion, extends such period (but not beyond 10 years after the date
hereof). The Option, to the extent not exercised during such period, shall
terminate upon the expiration of such period.
(b) In the event of Employee’s termination of employment with the Company and
its Subsidiaries by reason of Employee’s Disability (as hereinafter defined),
Employee, or Employee’s guardian or legal representative, shall have a period up
to the earlier of one year after commencement of Employee’s Disability or
10 years after the date hereof within which to exercise the Option, to the
extent Employee could have exercised the Option at the date of commencement of
Employee’s Disability, unless the Committee, in its sole discretion, extends
such period (but not beyond 10 years after the date hereof). The Option, to the
extent not exercised during such period, shall terminate upon the expiration of
such period. The term “Disability” shall mean Employee’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death, or which
has lasted or can be expected to last for a continuous period of not less than
12 months.

 

3



--------------------------------------------------------------------------------



 



(c) In the event of termination of Employee’s employment with the Company and
its Subsidiaries for any reason other than death or Disability, as described in
paragraphs (a) or (b) of this Section 8, Employee shall have a period of up to
three months from the date of termination of employment (but not beyond 10 years
after the date hereof) within which to exercise the Option, to the extent
Employee could have exercised the Option at the date of Employee’s termination
of employment. The Option, to the extent not exercised during such period, shall
terminate upon expiration of such period.
9. RIGHTS IN EVENT OF CHANGE OF CONTROL. Notwithstanding the provisions of
Section 2 above, in the event of a Change of Control (as hereinafter defined),
the Option shall become immediately and fully exercisable in the manner provided
in Section 3 hereof unless the Committee determines prior to the Change of
Control, in accordance with Section 14.2 of the Plan, that the Option shall not
become exercisable upon the occurrence of the Change of Control. The term
“Change of Control” shall have the meaning provided in the Plan, except that for
purposes of clauses (a) and (b) of such definition, “fifty percent (50%) or
more” shall be substituted for “thirty percent (30%) or more” each place it
appears in clauses (a) and (b) of such definition.
10. SHARES RESERVED; TAXES. The Company shall at all times during the term of
the Option reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement. The Company shall pay
all original issue taxes with respect to the issue of Shares pursuant hereto and
all other fees and expenses necessarily incurred in connection therewith.
11. INVESTMENT REPRESENTATION. Employee represents to the Company and agrees
that if Employee exercises the Option, in whole or in part, at a time when there
is not in effect under the U.S. Securities Act of 1933, as amended, a
registration statement relating to the Shares issuable upon exercise hereof and
available for delivery a prospectus meeting the requirements of Section 10 of
said Act, Employee will acquire such Shares upon such exercise for the purpose
of investment and not with a view to their resale or distribution and that, upon
each such exercise of the Option, Employee will furnish to the Company a written
statement to such effect, satisfactory to the Company in form and substance.
Such written agreement shall also state that such Shares shall not be
transferred except pursuant to an effective registration statement under said
Act or in accordance with an exemption from registration thereunder. If
certificates are provided for Shares issued hereunder, they shall bear the
following legend if a registration statement relating to the Shares issuable
upon exercise hereof is not in effect at the time of exercise of the Option:
The securities evidenced by this certificate have not been registered under the
U.S. Securities Act of 1933 or any other securities laws. These securities have
been acquired for investment and may not be sold or transferred for value in the
absence of an effective registration of them under the U.S. Securities Act of
1933 and any other applicable securities laws, or receipt by the Company of an
opinion of counsel or other evidence acceptable to the Company that such sale or
transfer is exempt from registration under such acts and laws.

 

4



--------------------------------------------------------------------------------



 



12. PAYMENT OF WITHHOLDING TAX. Upon exercise by Employee of the Option, the
Company shall have the right to deduct from any cash amounts otherwise payable
to Employee any amounts required to satisfy all tax withholding requirements
which may be imposed upon such exercise under applicable federal, state, local
or other laws.
13. NO TRANSFERABILITY. The Option shall not be transferable except by will or
the laws of descent and distribution.
14. FORFEITURE AND CLAWBACK.
(a) Employee agrees that in the event Employee violates the confidentiality,
non-competition, non-solicitation or non-disparagement provisions of any
agreement between Employee and the Company or any Subsidiary, or any plan of the
Company or any Subsidiary in which Employee participates, including any
severance plan, Employee will forfeit in its entirety any remaining portion of
the Option which has not previously been exercised under Section 3, irrespective
of whether the remaining portion of the Option is currently exercisable in whole
or in part at the time when it is forfeited, and all of Employee’s rights
thereto shall terminate without any payment of consideration by the Company.
(b) Notwithstanding any other provision of the Plan or this Award Agreement to
the contrary, Employee acknowledges that any incentive-based compensation paid
to Employee hereunder may be subject to recovery by the Company under any
clawback policy which the Company may adopt from time to time, including without
limitation any policy which the Company may be required to adopt under
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules and regulations of the U.S. Securities and Exchange Commission
thereunder or the requirements of any national securities exchange on which the
Company’s Common Stock may be listed. Employee agrees to promptly return any
such incentive-based compensation which the Company determines it is required to
recover from Employee under any such clawback policy.
15. DESIGNATION OF BENEFICIARY. Employee’s beneficiary for receipt of any
payment made under this Award Agreement in the event of Employee’s death shall
be the person(s) designated as Employee’s beneficiary(ies) for life insurance
benefits under the Company’s life insurance benefits plan unless Employee
designates a different beneficiary on a form prescribed by the Company. If no
beneficiary is designated, upon Employee’s death, payment shall be made to
Employee’s estate.

 

5



--------------------------------------------------------------------------------



 



16. NOTICES. All notices required or permitted to be given pursuant to this
Agreement shall be in writing and delivered by hand, telegram or mail, addressed
as follows:

     
If to the Company:
  Lori Pinder
 
  Deputy Corporate Secretary
 
  4400 Post Oak Parkway, Suite 1000
 
  Houston, Texas 77027
 
   
If to Employee:
  The address for Employee set forth on the
 
  records of the Company or a Subsidiary

Each notice shall be deemed to have been given on the date it is received. Such
addresses may be changed by notice given by the party making such change
delivered to the other party hereto.
17. BINDING AGREEMENT. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, beneficiaries, successors and assigns.
18. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
IN WITNESS WHEREOF, Employee has executed this Agreement, and the Company has
caused this Agreement to be executed by its duly authorized officer, effective
as of the day and year first above written.

            “Company”

WILLBROS GROUP, INC.
      By:           Name:           Title:           “EMPLOYEE”              
Name:      

 

6